484 So. 2d 1106 (1986)
Richard EADY d/b/a Eady Sand & Gravel
v.
DIXIE DOZER & EQUIPMENT COMPANY, INC.
Civ. 4992.
Court of Civil Appeals of Alabama.
January 15, 1986.
Charles C. Partin of Stone, Partin, Granade, Crosby & Blackburn, Bay Minette, for appellant.
Byron A. Lassiter and Robert A. Wills, Bay Minette, for appellee.
EDWARD N. SCRUGGS, Retired Circuit Judge.
The plaintiff, Dixie Dozer & Equipment Company, obtained a jury verdict and final judgment against Mr. Eady, the defendant, in the amount of $7,566 for a debt, and he duly appealed.
Mr. Eady represented himself in the trial. He made no objection as to any matter. No ruling of the trial court was sought by the defendant, and no adverse ruling of the trial court was made against him.
The defendant has retained most able counsel to represent him on this appeal. It is argued that an appellate court may consider issues raised on appeal for the first time in order to serve the ends of justice or to prevent the denial of fundamental rights.
The Supreme Court of Alabama has stated the rule to be as follows:
"In the absence of a specific objection, bringing the omission to the attention of the trial court, we will not, ex mero motu, reverse on a point raised in brief on appeal for the first time.
"The functions of this court in its appellate character are strictly confined to the action of the trial courts upon questions which are presented to and ruled upon by them. We cannot put a trial judge in error for failure to rule on a *1107 matter which has never been presented to, nor decided by, him."
Lawson v. Garrett, 286 Ala. 125, 129, 237 So. 2d 648, 651-52 (1970). Accordingly, an appellate court cannot review an issue upon appeal in the absence of an objection and an adverse ruling of the trial court thereon. Matthews Brothers Construction Co. v. Lopez, 434 So. 2d 1369 (Ala. 1983); Mitchell v. State, 450 So. 2d 140 (Ala.Civ.App.1984). In short, only adverse rulings of the trial court will be reviewed on appeal. Jones v. Jones, 464 So. 2d 125 (Ala.Civ.App. 1985); Rountree v. Sanders, 413 So. 2d 1159 (Ala.Civ.App.1982).
Since there was no adverse ruling by the trial court, the issues as raised by the defendant cannot be reached. We have nothing to review and are required to affirm. Nevertheless, we note that the trial transcript does not reveal that a fundamental error was committed in this case by the trial court. The final judgment of the trial court is affirmed.
The plaintiff has filed a motion for attorneys' fees and other damages under Rule 38 of the Alabama Rules of Appellate Procedure. That motion is denied.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama of 1975 and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.